Case 20-03142-KRH   Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16   Desc
                          Exhibit 28 Page 1 of 12




                     EXHIBIT 28
 Case 20-03142-KRH              Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                                 Desc
                                      Exhibit 28 Page 2 of 12          ATTORNEYS AT LAW
                                                                                           WASHINGTON HARBOUR
                                                                                           3000 K STREET, N.W.
                                                                                           SUITE 600
                                                                                           WASHINGTON, D.C. 20007-5109
                                                                                           202.672.5300 TEL
                                                                                           202.672.5399 FAX
                                                                                           WWW.FOLEY.COM

                                                                                           WRITER’S DIRECT LINE
                                                                                           202.295.4791
                                                                                           emorabito@foley.com



                                                           June 8, 2020


CONFIDENTIAL

Via E-Mail

Thomas J. McKee, Jr., Esq.
mckeet@gtlaw.com
Greenberg Traurig LLP
1750 Tysons Boulevard
Suite 1000
McLean, VA 22102

                  Re:      In re: LeClairRyan PLLC (the “Debtor”)

                           Demand that ULX Partners LLC (“ULXP”) and UnitedLex
                           Corporation (“UnitedLex”) Return No Less Than $66,047,082.20
                           Received by ULXP in Preferential and Fraudulent Transfers and Pay
                           Treble Damages as a Result of their Civil Conspiracy

Dear Mr. McKee:

               As you are aware, this Firm represents Ms. Lynn L. Tavenner in her capacity as the
Chapter 7 Trustee of the Debtor (the “Trustee”) in the above referenced bankruptcy case, which is
pending in the United States Bankruptcy Court for the Eastern District of Virginia, Richmond
Division. We write to demand that ULXP and UnitedLex return no less than $66,047,082.20,
which includes amounts received by ULXP in preferential and fraudulent transfers in an amount
not less than $16,511,770.55 and treble damages, as a result of their conspiracy to hinder, delay
and defraud creditors of the Debtor. In addition to this amount, the Trustee demands all reasonable
attorneys’ fees and costs incurred in bringing claims against ULXP and UnitedLex, in an amount
to be determined.1




         1
           Because her investigation is ongoing, the Trustee reserves her right to increase this amount based on
additional causes of action, not asserted herein.
BOSTON                   JACKSONVILLE            MILWAUKEE               SAN DIEGO               TALLAHASSEE
BRUSSELS                 LOS ANGELES             NEW YORK                SAN FRANCISCO           TAMPA
CHICAGO                  MADISON                 ORLANDO                 SHANGHAI                TOKYO
DETROIT                  MIAMI                   SACRAMENTO              SILICON VALLEY          WASHINGTON, D.C.
  Case 20-03142-KRH            Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                         Desc
                                     Exhibit 28 Page 3 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 2


 A.        SUMMARY OF RELEVANT FACTS

                 This Demand is a result of the Trustee’s reasonable due diligence showing that
 ULXP, due to its pervasive operational control over the Debtor, is an insider of the Debtor within
 the meaning of § 101(31) of the Bankruptcy Code. Additionally, UnitedLex (1) operated ULXP
 as its alter ego and (2) formed and operated ULXP as a device to skirt the clear public policy
 prohibition against non-lawyers having an ownership interest in and sharing in the profits of law
 firms. Therefore, the prerequisites for piercing UnitedLex’s corporate veil have been satisfied and
 United Lex is responsible for all amounts ULXP is obligated to return to the Debtor. Moreover,
 because UnitedLex and ULXP engaged in a conspiracy under Virginia’s common law, UnitedLex
 and ULXP are also liable for treble damages pursuant to Virginia Code § 18.2-500.

                 The Trustee’s investigation is ongoing. This Demand, therefore, presents a
 summary of certain facts and information presently known. The Trustee reserves the right to assert
 additional facts and causes of action at any time.

           1.        From its Formation, ULXP Was Controlled by UnitedLex

                 ULXP was formed in April 2018 as a joint venture between UnitedLex and the
 Debtor. ULXP was publicly described as the creation of “a strategic business platform designed
 to empower a ‘constellation’ of law firms” by serving as a central source from which member law
 firms accessed dedicated tools, resources, and capital.2 Referring to ULXP, Daniel Reed,
 UnitedLex’s Chairman, told the American Lawyer that “if we don’t reach 10,000 employees in the
 next five years, then I’m not doing something right. Some people would view that as heretical, but
 it’s not.”3

                 However, the first—and as it turns out, the only—firm in the constellation was the
 Debtor. Further, despite the lofty goals advertised as its purpose, the effect of the joint venture –
 indeed, its disguised purpose – was to facilitate the assumption of financial and operational control
 by UnitedLex over the Debtor.


         2
           UnitedLex and LeClairRyan Achieve a “Tour de Force” with the Launch of ULX Partners,
 BUSINESSWIRE (June 13, 2018), https://www.businesswire.com/news/home/20180613005287/en/UnitedLex-
 LeClairRyan-Achieve-“Tour-de-Force”-Launch.
           3
            Dan Packel, UnitedLex’s Deal With LeClairRyan Was a Failure. Is it Also a Sign of Things to Come? THE
 AMERICAN LAWYER (Sept. 6, 2019, 10:11 a.m.), https://www.law.com/americanlawyer/2019/09/06/unitedlexs-deal-
 with-leclairryan-was-a-failure-is-it-also-a-sign-of-things-to-come/?slreturn=20200505114390.
  Case 20-03142-KRH            Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16             Desc
                                     Exhibit 28 Page 4 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 3


                 Moreover, the foundational documents for ULXP made clear that UnitedLex was
 in control of the joint venture and therefore the Debtor. Pursuant to ULXP’s Amended and
 Restated Limited Liability Company Agreement (the “ULXP LLC Agreement”), “[t]he business
 and affairs of the company shall be managed, operated and controlled by or under the direction of
 the managing member,” which was UnitedLex Manager LLC, a special purpose 100% owned
 subsidiary of UnitedLex. Daniel Reed, the CEO of UnitedLex, was the managing member of
 UnitedLex Manager LLC, thus completing the chain of control over ULXP by United Lex.

                The ULXP LLC Agreement further stated that “the managing member shall have
 and is hereby granted, the full and complete power, authority and direction for, on behalf of the
 name of the company, to take such action as it may and in its sole direction deemed necessary or
 advisable to carry out any and all objections and purposes of the company, subject only to the
 terms of this agreement.” UnitedLex excised its control over ULXP vigorously. As a practical
 matter, there was no separation between those two entities, and UnitedLex operated and controlled
 ULXP as its alter ego.

                     a.    UnitedLex and ULXP took significant control over virtually every aspect
                           of the Debtor

                 For its part, the Debtor had been incurring substantial setbacks for a number of
 years prior to entering into the ULXP venture. Among other things, the firm had repeatedly missed
 its budgetary goals beginning in 2011; profitable practice groups defected; other individual
 attorneys were fired; most shareholders lost some or all of the “at-risk” portion of their
 compensation; and many shareholders had their compensation reduced by six figures while the
 firm overpaid other attorneys. These issues reflected that the Debtor had been insolvent for some
 time as it entered into discussions to form the joint venture. Thus, as UnitedLex and the Debtor
 began their discussions in 2017, the Debtor was insolvent, and had been for a significant time, and
 therefore in desperate need of a lifeline.

                 As the negotiations unfolded, the Debtor’s financial weakness and perilous path
 forward became apparent. Taking full advantage of its superior bargaining position, UnitedLex
 structured the formation of the governing and formation documents to bestow unprecedented
 control of ULXP—which was 99% owned by UnitedLex—over the Debtor. The extent of this
 control is illustrated by the Master Services Agreement (the “MSA”), which was entered into
 between the Debtor and ULXP on or about April 4, 2018, a true and correct copy of which is
 attached as Exhibit A.
  Case 20-03142-KRH           Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                 Desc
                                    Exhibit 28 Page 5 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 4


                Pursuant to the MSA, ULXP took control of certain delineated “responsibilities” of
 the Debtor. The breadth of these responsibilities is best illustrated by the addendum to the MSA
 which listed those “responsibilities” to include such essential functions as “Legal Operations &
 Administration,” “Client Relations & Business Development,” “Marketing & Communications,”
 “Conflicts & Engagement Management,” “Value Pricing & Legal Project Management,” “Human
 Resources,” “Talent Development,” and “Technology, Data & Security”. The level of control
 assumed by ULXP over the core law firm functions is apparent from the descriptions in the MSA,
 which state that ULXP would, among other things:

          “Provide coordinated professional legal business operations services to Law Firm in
           support of Law Firm’s delivery of legal services to its clients.”

          “Propose ongoing business operations efficiencies and enhancements to Law Firm in
           support of (a) Law Firm’s service delivery to its clients, (b) the successful implementation
           of the Services, and (c) accomplish the goals of this Agreement.”

           “Conduct and share client acquisition and expansion financial planning and profitability
           analysis in conjunction with identifying and securing new or expanded business
           opportunities.”

          “Manage all market-facing communications and marketing collateral, including Law
           Firm’s website.”

          “Propose, enhance and drive legal project management and value pricing strategies for Law
           Firm in support of Law Firm’s service delivery to its clients.”

          “Conduct and share client and matter financial planning and profitability analysis with Law
           Firm on a client, matter and practice group level.”

           “Propose, negotiate and drive alternative fee arrangements and other pricing strategies
           supported by matter and portfolio budgets that align with client business objectives and
           Law Firm financial objectives.”

          “Communicate directly with Law Firm and clients regarding the progress and status of
           budgets and scope of work.”

           “Manage employee relations issues and performance management issues at Law Firm and
           the Provider.”
  Case 20-03142-KRH            Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                  Desc
                                     Exhibit 28 Page 6 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 5


          “Identify, develop and propose compensation for Law Firm non-Members based on market
           data.”

          “Set compensation for the Provider employees based on market data and periodically
           evaluate and adjust based on the performance and contribution of the employees.”

          “Identify, recruit and hire timekeepers and professional staff at the Provider and identify,
           recruit and facilitate the hiring of timekeepers (including lateral partners) and professional
           staff at the Law Firm.”

          “Manage and ensure the efficient functioning of Law Firm and Provider offices.”

          “Track and manage efficient Law Firm time entry compliance.”

          “Track and manage WIP, write downs and write-offs.”

          “Drive timely billing and collections, including communicating directly with clients on
           behalf of Law Firm regarding the transmission of bills and collection of receivables.”

 (Ex. A, Addendum 1, § III)

                 These were not mere “Middle Management” delegations. Indeed, the effect of the
 assumption by ULXP of these sweeping responsibilities over the business of the Debtor is
 graphically illustrated in the below PowerPoint slide prepared by Peter Krakaur, a UnitedLex Vice
 President, illustrating that ULXP and the Debtor functioned as one entity:
  Case 20-03142-KRH             Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                           Desc
                                      Exhibit 28 Page 7 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 6




 (Exhibit B.)

                Because of the pervasive breadth of these essential services, once the ULXP
 transaction was consummated, the Debtor was no longer able to function without ULXP or
 UnitedLex. Indeed, through its control of every function necessary to the Debtor’s operations as
 a law firm (except for providing legal advice), ULXP exerted control over almost all of the
 operations of the Debtor. As Peter Krakaur unequivocally stated in August 2018, “ULXP is now
 the owner of the business of law.”4

                 That very same communication shows that UnitedLex and ULXP regarded
 themselves as part of the ownership process and regarded its position as driving the debtor to
 decisions that ULXP wanted implemented. (See Exhibit C.) Mr. Krakauer wrote, “[w]e all know
 law firms do not operate as a business. ULXP is designed to change that. Given the nature of the
 relationship, the agreements, and the practical aspects of us running the law firm, we need to
 consider carefully on how we communicate these specific actions and where and how we push
 partners to achieve our plan.” (See Ex. C (emphasis added).) Indeed, by discussing the effects of
 “us running the law firm,” that “we” needed to consider certain actions and that “we” needed to

           4
            Ex. C (emphasis added). Krakaur made this statement in the notes to a calendar invitation to an August
 10, 2018 invitation sent to among others, Daniel Reed, UnitedLex’s Chief Executive Officer and Nicholas Hinton,
 its Chief Financial Officer.
  Case 20-03142-KRH             Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16               Desc
                                      Exhibit 28 Page 8 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 7


 communicate actions, Mr. Krakauer – as a UnitedLex Vice President— did not even attempt to
 hide that ULXP was simply the alter ego of UnitedLex and that UnitedLex was calling all the
 shots. (See Ex. C.)

                The ways in which ULXP exerted control, all for the benefit of United Lex, were
 far from subtle. For example, in a March 15, 2019 email from Mr. Hinton, Chief Financial Officer
 of United Lex and also a member of ULXP’s Oversight Board, to the Debtor, relayed that “[t]he
 250K [overdue to ULXP] continues to build the amount due to ULX as we also have payroll next
 week. Please revisit the cash, your holdbacks and your priorities. . . . Like I said before, we are not
 the bank. The top priority has to be paying ULXP—we are the vendor that can shut down
 operations.” (Emphasis added). (Exhibit D.)

                     Clearly, ULXP controlled the Debtor with an iron fist.

           2.        ULXP Was an Insider of the Debtor and is Thus Liable for $16,511,770.55 to
                     The Trustee

                The inescapable conclusion – based on, among other things, the facts described
 above and the linking of the Debtor’s profits to ULXP’s compensation – is that ULXP is an insider
 of the Debtor within the meaning of § 101(31) of the Bankruptcy Code.

                 Among other things, ULXP (1) was an affiliate of the Debtor as an entity that
 operated the business or substantially all of the property of the Debtor under an operating
 agreement; and (2) was a managing agent of the Debtor, as it exerted operational control over the
 Debtor, had the ability to make personnel decisions, had the authority to incur or pay obligations,
 and had access to financial and other information essential to the Debtor’s operation. ULXP is also
 a non-statutory insider because, among other things, ULXP (1) had a close relationship with the
 Debtor; (2) exercised extensive influence over the Debtor; and (3) engaged in transactions that
 were not arms-length.

                 As a result, ULXP is liable to the Debtor for all payments during the one year period
 before the Petition Date because they are a preference pursuant to section 547(b) of the Bankruptcy
 Code. The facts will show that the Debtor transferred no less than $16,511,770.55 to its insider
 ULXP during this time. Consequently, the transfers are preferential and may be avoided under §
 547(b) of the Bankruptcy Code and, pursuant to § 550(a) of the Bankruptcy Code, may be
 recovered from ULXP as the initial transferees.
  Case 20-03142-KRH            Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16               Desc
                                     Exhibit 28 Page 9 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 8


           3.        Fraudulent Transfers to ULXP in the Amount of $16,511,770.55 Must Be
                     Returned to the Trustee

                From July 30, 2018 through July 31, 2019, the Debtor transferred amounts to its
 insider ULXP that totaled $16,511,770.55 (the “Fraudulent Transfers”). (See Exhibit E.) These
 transfers were made with the actual intent to delay, hinder, or defraud creditors during a time
 period where the Debtor was insolvent and thus must be returned to the estate.

                 Prior to entering into the MSA, the Debtor had been incurring substantial setbacks
 for years. Among other events, budgetary goals were repeatedly missed since 2011, shareholders
 defected or were fired, many had their compensation reduced, and others were overpaid. Indeed,
 at the time the MSA was signed, creditors were owed a substantial sum of money, a fact that ULXP
 knew or should have known. Yet, in an attempt to artificially extend its lifespan, the Debtor entered
 into the ULXP relationship and ceded to ULXP the power to prioritize payment of the Debtor’s
 expenses. This action resulted in the payment by the Debtor to its insider ULXP of no less than
 $16,511,770.55. Because the Debtor made these transfers with the intent to delay, hinder, or
 defraud creditors during a time period where it was insolvent, the Trustee may recover the
 Transfers from ULXP under §§ 544(b) and 548(a)(1)(A) of the Bankruptcy Code and Virginia
 Code § 55.1-400.

           4.        Debtor’s Purported Secured Claim Must Be Recharacterized as Equity

                 ULXP has filed a secured claim based on an Outstanding Deferred Loan
 Promissory Note in the principal amount of $8,000,000 (the “ULXP Note”) and an accompanying
 Security Agreement (the “ULXP Security Agreement”). However, the facts show that UnitedLex
 and ULXP acted in concert with the Debtor’s management to attempt to treat this “loan” as equity.
 This secured claim will of course be disallowed if the Preferential Transfers are not returned to the
 Trustee as demanded. In all events, you are hereby put on notice that the secured claim is properly
 reclassified as one based on an equity investment.

                 The Deferred Loan Promissory Note documents were backdated to December 20,
 2018, but were actually prepared over several weeks before being executed on April 4, 2019. By
 the ULXP Note, the Debtor agreed to pay ULXP the principal amount of $8,000,000 for alleged
 deferred fees owed by the Debtor to ULXP under the MSA. Under the terms of the ULXP Note,
 no payments were to be made until its maturity date on June 30, 2023. (Exhibit F, §§ 1 and 3.)
 The result of the ULXP Note and the ULXP Security Agreement—and clearly its purpose—was
  Case 20-03142-KRH             Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16               Desc
                                      Exhibit 28 Page 10 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 9


 to elevate ULXP’s priority over other unsecured creditors. Indeed, the debt that formed the center
 of that loan consisted of prior advances made by ULXP to the Debtor.

                 Yet, at the same time that ULXP was maneuvering to increase its priority over
 unsecured creditors, it was working in concert with the Debtor to convince Virginia Commercial
 Finance (“VCF”)—the bank that had a senior lien on the assets of the Debtor—that the $8,000,000
 loan should be treated as an equity transaction. That the Note and Security Agreement transaction
 was in reality a disguised equity infusion is evidenced in part that the Debtor was undercapitalized,
 indeed insolvent, at the time Note and Security Agreement and from the overall nature of the
 relationship between ULXP and the Debtor.

                 But indirect evidence is not necessary here as the Debtor, along with ULXP and
 UnitedLex, were all aware that the transaction was in the nature of an equity infusion, not a loan.
 On January 22, 2019, Chris Lange, an attorney with the Debtor, sent revisions to the ULXP Loan
 to UnitedLex and ULXP’s outside counsel, and to the UnitedLex team, explaining that, via his
 changes, “we wanted to present a note that our lender …would see as being equity like in that it is
 being paid from the return on our equity investment in ULX Partners.” (Exhibit G.) This effort
 proved successful, as on January 31, the lender informed the Debtor that it approved the leverage
 ratio calculation so that the $8M will be treated as equity, saying “[t]he [ULXP] Deferred Loan
 Promissory Note is to be added to Net Equity and subtracted from Total Liabilities as you have
 presented here in.” (Exhibit H.)

                     Consequently, the Debtor’s purported security interest must be re-characterized as
 equity.

           5.        UnitedLex Is Responsible for All Funds That ULXP Is Obligated to Return to
                     the Trustee

                The structure of the ULXP joint venture, together with UnitedLex’s complete
 ownership, operational and financial control of ULXP, demonstrates that ULXP was merely a
 device or sham used by UnitedLex to disguise wrongs, obscure fraud, and possibly conceal crimes
 that were occurring. As such, ULXP’s corporate veil should be pierced to enable recovery against
 UnitedLex for all amounts owed by ULXP to the Debtor’s bankruptcy estate.

                UnitedLex owned 99% of, had complete operational and financial control over, and
 treated ULXP as its alter ego. Additionally, the unity between those two entities was so extensive
 that any reasonable notion of separateness had ceased. UnitedLex also organized and operated
  Case 20-03142-KRH              Doc 1-28    Filed 10/26/20   Entered 10/26/20 22:28:16                 Desc
                                    Exhibit 28    Page 11 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 10


 ULXP in a manner that flouted the public policy proscription against non-lawyers having an equity
 interest in, and sharing in the profits of, a law firm. Consequently, ULXP was a device or sham
 used by UnitedLex to disguise wrongs, obscure fraud or conceal crime. As such, ULXP’s
 corporate veil should be pierced to enable recovery against UnitedLex for all amounts owed by
 ULXP to the Debtor’s bankruptcy estate. The Trustee hereby demands payment thereof.

           6.        UnitedLex and ULXP are Liable for Civil Conspiracy

                 The actions of UnitedLex and ULXP, some of which are previewed in this Demand
 Letter, are also evidence of civil conspiracy in violation of Virginia law. More specifically and as
 discussed in greater detail above, UnitedLex and ULXP worked in concert to affect the fraudulent
 transfers described above for the willful and malicious purpose of injuring the Debtor’s business.
 Moreover, the Trustee is investigating additional civil conspiracy claims that involve, among
 others, United Lex, ULP, certain members of the Debtor’s management, and other entities and
 individuals who may have worked in concert to also effect the fraudulent transfers described
 above. Such actions were for the purpose of hindering, delaying, and defrauding the Debtor’s
 creditors. UnitedLex and ULXP are therefore liable for civil conspiracy under Virginia’s common
 law and for treble damages pursuant to section § 18.2-500, Virginia Code.

 B.        DEMAND

                 In sum, the Trustee demands ULXP and UnitedLex return no less than
 $66,047,082.20, based on the $16,511,770.55 received by ULXP in preferential and/or fraudulent
 transfers and treble damages of this amount. Moreover, the Trustee demands her attorneys’ fees
 and costs, in an amount to be determined. In addition, the Trustee reserves the right to assert
 additional facts, causes of action, and/or additional damages at any time.

                                    *      *      *       *      *
  Case 20-03142-KRH          Doc 1-28 Filed 10/26/20 Entered 10/26/20 22:28:16                 Desc
                                   Exhibit 28 Page 12 of 12

FOL EY & L A RD N ER LLP


Thomas J. McKee, Jr., Esq.
June 8, 2020
Page 11


                Please be advised that under the Procedures Order, UnitedLex and ULXP have
 fourteen (14) days from the date of this letter to elect to proceed to the Mediation Process provided
 for in Section 3 of the Procedures Order. The election must be made by written request to the
 Trustee’s counsel, Paula S. Beran (pberan@tb-lawfirm.com) and the undersigned, as the Trustee’s
 Special Litigation Counsel (emorabito@foley.com). If UnitedLex and ULXP make a Pre-
 Complaint Mediation Election, the Trustee will not file a complaint against them until after the
 filing of the Mediator’s Report. Absent the timely Pre-Complaint Mediation Election and/or a
 consummated settlement within thirty (30) days of the date of this letter, the Trustee will proceed
 to file a complaint against UnitedLex and ULXP.

                                                   Sincerely,

                                                   FOLEY & LARDNER LLP




                                                   Erika L. Morabito

 Enclosures
